 464DECISIONSOF NATIONALLABOR RELATIONS BOARDRedwood Construction Co., Inc.andBrotherhood ofTeamsters,Warehousemen&Auto Truck Drivers,Local 684,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 20-CA-8960October 30, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINS ANDKENNEDYOn May 30, 1974, Administrative Law Judge Rich-ard J. Boyce issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief. Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, asmodified herein, and to adopt his recommended Or-der.The General Counsel contends that Maciel's dere-liction of duty in his job was used by Respondent asa pretext to discharge him because of his testimonyat an unfair labor practice hearing before the Board,in support of charges against Respondent which theBoard sustained. To support this contention, theGeneral Counsel relies upon the timing of the dis-charge, and the assertion that Maciel received dispa-rate treatment.We do not agree.As the Administrative Law Judge found, the rec-ord shows that Respondent had issued specific in-structions to its drivers that they were "to load legalloads and drive legal speeds." The record shows thatcold weather impaired most of the truck scales whichRespondent's drivers used to prevent overloads, andthat some drivers, cognizant of this fact, "loadedlight" when in doubt about the legality of their loads.Respondent viewed overweight citations for smalloverloads as routine but viewed overload citationsexceeding 5,000 pounds as inexcusable. During thehistory of Hoopa division, in which Maciel was em-ployed, there had only been two citations, each by adifferent driver, for overloads in excess of 5,000pounds. Maciel, however, was cited for an overloadof 8,100 pounds in August 1973 and for an overloadof 9,600 pounds in October of the same year. Then,on consecutive days, February 7 and 8, 1974, Macielreceived separate overload tickets from the same po-lice officer for being overloaded 7,600 pounds and10,100 pounds, respectively. Morris, a loader opera-tor, testified that, normally during loading, a part ofevery driver's job is to get out of his truck and watchits far side (which the loader cannot see) to makesure that he is not overloaded, over width, or overheight.Morris testified, however, thatMaciel notonly did not get out of his truck three times out ofevery five, but also that he did not pay attention tohis scales or the loading of his vehicle. Finally, theCalifornia highway patrolman who cited Maciel forhis last two overload violations reported to his lead-man, Ullfers, that his "attitude was terrible," that he"just didn't care." Respondent believed at the time ofthe discharge that Maciel's tickets would cost Re-spondent in excess of $1,000, a belief confirmed bynotification from the justice court in Burney thatthe fines would be about $1,300.There is no direct evidence in this record that Re-spondent harbored any resentment against Macielfor his testimony against it in the prior unfair laborpractice proceeding. Nor does the record show dispa-rate treatment of Maciel. He was the only driver inthe Hoopa division to receive more than one citationfor being more than 5,000 pounds overweight-infact, he had four citations in 7 months. And contraryto the General Counsel's contention, the timing ofthe discharge is more clearly consonant with its as-serted cause since it follows immediately after thecitation for 7,600 pounds and then for 10,000 poundson successive days, rather than his testimony in theBoard proceeding. Nor is there any significance inthe failure of Maciel's truck scales, if there was sucha failure, since it is clear that all the drivers wereaffected by the same problem and hence took theprecautionary measure of watching the loading oper-ation and if necessary taking lighter loads, whichMaciel simply refused to do.Under all of the above circumstances we cannotfind, as the General Counsel would have us do, thatMaciel was discharged on a pretext rather than forcause.Accordingly, we shall adopt the AdministrativeLaw Judge's recommended order dismissing thecomplaint herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.214 NLRB No. 76 REDWOOD CONSTRUCTION CO., INC.465DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: This casewas tried before me in Eureka, California, on April 23,1974. Thecharge wasfiled February 19, 1974, by Brother-hood of Teamsters, Warehousemen & Auto Truck Drivers,Local 684, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and HelpersofAmerica (hereincalled the Union). The complaint issued March 20, 1974,was amended April 12, and alleges that Redwood Con-struction Co., Inc. (herein called Respondent), has violatedSection 8(a)(1), (3), and (4) of the National Labor Rela-tions Act.The parties were given opportunity at the trial to intro-duce relevant evidence,examine and cross-examine wit-nesses, and argueorally.Briefs were filed for the GeneralCounsel and Respondent.1.ISSUEThe issue is whether Respondent'sdischarge of its em-ployee,George Maciel,on February 11, 1974, was prompt-ed byhis having testified in an NLRB trial or otherwisehaving engaged in activities protectedby theAct, violatingSection 8(a)(4), (3), and (1).II. JURISDICTIONRespondent is a California corporation engaged in thehauling of logs and other wood products out of facilitieslocated in Hoopa, Samoa, and other locations in Califor-nia. It in the past year performed services of a value ex-ceeding $50,000 for Georgia Pacific Corporation, which inturn annually brings goods of a value exceeding $50,000into California directly from outside the state.Respondent is an employer within the meaning of Sec-tion 2(2) of the Act, engaged in and affecting commercewithin the meaning of Section 2(6) and (7).III.LABOR ORGANIZATIONS INVOLVEDThe Unionand National Association of IndependentUnions(NAIU) bothare labor organizations within themeaning of Section 2(5) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACIICEA. TheEvidenceBackground.The Union, by virtue of an NLRB certifica-tion that issued in1971,1 isthe bargaining representative ofthe truckdrivers working out of Respondent's operations atAlderpoint, Dinsmore, and Samoa. California. On April 1,1973,Respondent established a new division at Hoopa;and, on March 15, petitioned the NLRB for an election todetermine if its Hoopa drivers were to be represented by'20-RC-9453the Union.' On March 20, claiming accretion, the UnionpetitionedtheNLRBthat the existing certification beamended to include the Hoopa Division without an elec-tion.3On April 11, NAIU alsopetitioned for an electionamong the Hoopa drivers.4The Board inRedwood Construction Co., Hoopa Division,205 NLRB 1059 (1973), concluding that the Hoopa Divi-sion was "a new and autonomous operation,"ordered thatan election be held as requested by Respondent andNAIU, and that the Union's petition for amendment bedismissed. The election was held September 27, 1973, 14voting for NAIU, 9 voting for the Union, and none votingagainst representation. The Union, on October 4, filed ob-jections to the election, alleging that Respondent by certainpreelection conduct had interfered with free voter choice;and, on November 14, filed an unfair labor charge againstRespondent, alleging substantially the same conduct as vi-olative of Section 8(a)(1).5On December 21, 1973, the Regional Director for Re-gion 20 of the NLRB issued a complaint in the unfair laborpractice case, an order in the representation case referringthe kindred objections issued to an administrative lawjudge, and an order consolidating the two matters for hear-ing.The complaint alleged in substance that Respondenthad violated Section 8(a)(1) by engaging in unlawful inter-rogation, by threatening to shut down for the winter and todischarge an unnamed employee should the Union win theelection, and by promising to offer more generous contractterms shouldNAIU prevail.A hearing on the cases as consolidated was held Febru-ary 5, 1974, before Judge Irving Rogosm. Maciel, the ag-grieved employee in the present case, testified.6 JudgeRogosin's decision issued May 15, 1974.' Based in part onMaciel's testimony, he found that Respondent had violatedSection 8(a)(1) in certain particulars, and recommendedthat the election be set aside.Maciel was discharged February 11-i.e., 6 days aftertestifying before Judge Rogosin. The General Counsel'sprincipal contention is that the discharge decision wasprompted by Maciel's witness stand performance. Respon-dent denies that, asserting that the discharge was triggeredby the aggregate of Maciel's breaking a window in histruck February 6 and being cited by the California High-way Patrol February 7 and again February 8 for haulingillegally heavy loads.Facts Immediate to the Discharge.Maciel was employedby Respondent from March 28, 1973, until the discharge inquestion.He was a shopman and occasional driver untilAugust, when he began driving logging trucks full time.In histestimony before Judge Rogosin February 5, Ma-ciel stated that he had heard Boudro say, before the elec-tion, that "he could almost promise a better contract" ifNAIU were voted in; and that there would be less work forRespondent's drivers if the Union won because "a lot ofthe mills were scared of the Teamsters, and they did not' 20-RM-1601J 20-AC-2220-RC-11317'20-CA-87476 Transcript pp 87-1047 JD-(SF)-85-74 466DECISIONSOF NATIONALLABOR RELATIONS BOARDwant to get involved with RC [Redwood Construction] ifwe were part of the Teamsters." 8 Maciel additionally testi-fied of once having said to Boudro that the season wouldbe over in a month or month and one-half, prompting Bou-dro to answer, "That depends the way the election goes." 9Respondent started hauling logs in the Burney, Califor-nia, area in October 1973. Maciel joined the Burney driversinDecember. Roy Ullfers, a leadman, so-called, was incharge at Burney, subject to direction from Dale Boudro,Respondent's Hoopa Division manager. Boudro's officewas in Hoopa, some 160 miles away.10 The Burney crewwas on layoff for 2 or 3 weeks in January and early Febru-ary, but was recalled February 5-i.e., later the day Macieltestified before Judge Rogosin-to resume work February7.Maciel was included in the recall.Upon arriving at Burney the afternoon of February 6,Maciel found himself locked out of his truck. To get in toprepare the truck for the next day's run, he struck the rearwindow with his hand. The idea was that the window, notbeing fixed, would open on impact, permitting him toreach through to the inside door handle. But, rather thanopen, the window shattered, leaving a gaping hole and cut-tingMaciel's hand.The next day, February 7, Maciel received an overloadticket from the California Highway Patrol while hauling aload of logs. He was overweight 7,600 pounds. Althoughcitation for small overloads is routine and not a matter ofconcern,it isRespondent's view that overloads exceeding5,000 pounds are inexcusable." This was Maciel's thirdsuch citation, having been cited August 15, 1973, for anoverload of 8,100 pounds, and October 2 for one of 9,600pounds.Maciel expressed anxiety to the patrolman thatthis third ticket might jeopardize his job, and asked that heeither shave the amount to under 5,000 pounds for purpos-es of the ticket, or issue two tickets totaling 7,600 pounds.The patrolman rejected both suggestions.Maciel told Ullfers about the ticket and the broken win-dow the evening of February 7. Regarding the ticket, Ull-fers chided him for not parking the truck, if it seemed over-loaded, and switching to a spare truck. Ullfers said nothingabout the window, assuming that it had been only cracked.Ullfers informed Boudro of the ticket by telephone thatnight, in the course of his daily report.On February 8, Maciel received another overload ticketfrom the same patrolman, the overage being 10,100pounds. Maciel received his ticket in silence this time. Ull-fers happened to be one truck behind Maciel at the weigh-ing station; and the patolman told him that Maciel's "atti-tude was terrible" and that he "just didn't care." Later thatday, Ullfers questioned Maciel about the ticket. Maciel re-v8Transcript pp 93-949 Transcript p 97.10 The complaint alleges both Boudro and Ullfers to be supervisors andagents of Respondent The answer admits the complete allegation as toBoudro, and it is so found The answer admits Ullfers' agency, but deniessupervisory status Based on the finding later in this Decision that Ullfers onFebruary 8, as an act of independent discretion, ordered Maciel to stopdriving for a week, it is concluded that he, too, was both a supervisor and anagent11Although, in terms of job duty, the drivers are responsible for loadinglawfully, and, in terms of law, company and driver are jointly responsible, itisRespondent's practice to hold its drivers harmless from overload finesminded Ullfers of having told him some weeks before thatthe hydraulic scales on his truck did not work, causing himto misjudge his loads.'2 Ullfers, commenting that overloadtickets such as Maciel's recent two were expensive, directedMaciel to park his truck and take the week off. 13Boudro was at a logging conference in Reno, Nevada,February 8 and 9, thus Ullfers did not inform him ofMaciel's latest ticket until the 10th. Ullfers also told him ofthe patrolman's observations about Maciel's attitude, andof the broken window, having since learned the extent ofdamage. Boudro promptly decided to discharge Maciel, ar-ranging that day for his replacement by one Paul Moon.Later that day, Maciel telephoned Boudro, inquiring if Ull-fers had yet called about him. Boudro replied, yes, that hewished to talk to Maciel about it. They agreed to meet thenext day.Boudro and Maciel met February 11 at a cafe in Arcata,California.Mentioning the two tickets and the broken win-dow, Boudro told Maciel he was fired. Boudro added thatthe window was "minor," the tickets being "the main rea-son." There was no reference to the trial before Judge Ro-gosin.Boudro credibly testified that he believed, at the time,thatMaciel's two tickets would result in fines totaling atleast $1,000. His apprehensions were well founded. He lat-er was notified by the justice court serving the Burney areathat the fines would be about $1,300. With that as incen-tive, and with Maciel's help, Respondent later obtained achange of venue to a friendlier court, which imposed finesof only $280.14 The window cost about $55 to replace. Bou-dro testified that he was upset about the window only be-cause "it seemed like an intentional thing."Apart from Maciel's four citations for overloads exceed-ing5,000pounds, there had been only two byRespondent's Hoopa Division drivers from the division'sinception in early 1973 to March 1974: Derald Schultz,10,600 pounds, October 2, 1973; and Dale Heaviside, anundisclosed amount on an undisclosed date in October1973.Three other drivers received overload citations atBurney:WilliamGillespie, 1,500 pounds, February 8,1974; James Myers, 1,100 pounds, February 8, 1974; andWilliam Welder, 3,000 pounds, February 7, 1974.Maciel testified that the hydraulic scales on his truckceased working properly in January; that he mentioned theproblem to Ullfers; and that Ullfers told him to use his bestjudgment to avoid overloads. The problem was not uniquetoMaciel. Extreme temperatures impair the accuracy ofsuch scales and, in Ullfers' words, there was "an awful coldsnap" at Burney in January, reaching 23 below. Some ofthe other drivers testified of the same problem, explainingthat they "loaded light" when in doubt. Ullfers tested thescales on Maciel's truck after the discharge, ascertainingthat there was nothing wrong with them.Maciel's replacement, Paul Moon, testified credibly and12Maciel admitted in his testimony concerning the February 8 ticket "Ihad suspicions that I was a little overweight "13That Ullfers told Maciel to take the week off is based on Maciel'stestimony, contradicted by Ullfers. Maciel was corroborated by WilliamGillespie, who testified of being told by Ullfers that Maciel had been or-dered to take the week off14 Boudro and others testified of the importance of avoiding overloadswhen operating in unfamiliar territory REDWOOD CONSTRUCTION CO, INC.467without refutation that Ullfers told him he was "a littleupset" over Maciel's testimony to Judge Rogosin. Ullfersalso told Moon, concerning Maciel's overloads, that Ma-ciel "wasn't himself" and was "having more problems thanhe ordinarily did."There isno evidencethat Respondent knew or suspectedMaciel to be sympathetic to the Union.B. AnalysisAssuming for argument that Respondent mightily re-sentedMaciel's testimony before Judge Rogosin, andwhatever sympathies he might have harbored for theUnion, it nevertheless must be concluded that the dis-charge was based on lawful considerations; namely, thetwo overload tickets. The tickets followed the testimony intime; carried a potential of large fines; and were receivedin such quick succession and involved overloads so gross asto reveal, in the patrolman's words, that Maciel "just didn'tcare." 15 It cannot be said, moreover, that Respondent to-lerated thesame mannerof dereliction by others. As15Concerning Maciel's attitude, it perhaps is significant that, although thescales on histruck reputedly stopped working in January, he had no over-load citationsat Burneyuntilthe two mentioned Perhaps too,as Boudrotestified, the breaking of the window showed a certain lack of careagainstMaciel's four overloads exceeding 5,000 pounds,including the two in 2 days, there were only two others inthe history of the Hoopa Division.Respondent did not violatethe Actas alleged.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act, engaged in and affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union and NAIU are labor organizations withinthe meaning of Section 2(5) of the Act.3.Respondent's discharge of Maciel did not violate Sec-tion 8(a)(1), (3), or (4) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 16ORDERThe complaint is dismissed in its entirety.16 In the event no exceptions are filed asprovided by Sec 102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrder herein shall, as provided in Sec102 48 of theRules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order, and all objectionsthereto shall bedeemed waived for all purposes